Citation Nr: 1456735	
Decision Date: 12/29/14    Archive Date: 01/09/15

DOCKET NO.  09-05 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the military from February 1971 to February 1973.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

As support for his claim, the Veteran testified at a videoconference hearing in September 2010 before the undersigned Veterans Law Judge of the Board. 

In January 2011, the Board remanded the claim to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development and consideration.  The additional development included especially:  1) obtaining additional medical treatment records - particularly from Dr. J.Q., Dr. J.D., and the Speech and Hearing Center, notably from audiologist W.R., 2) obtaining the Veteran's civilian personnel records from the U.S. Postal Service (USPS), and 3) if necessary, obtaining an addendum medical nexus opinion.  The AMC later readjudicated the claim, but continued to deny it, in an August 2011 Supplemental Statement of the Case (SSOC), so it was returned to the Board for further appellate consideration.

The Board again remanded the claim in November 2011, however, this time to have the VA compensation examiner provide still further comment in an additional supplemental medical nexus opinion.  The Board had found the prior opinion and even prior addendum opinion inadequate for reasons that were indicated.  The VA compensation examiner provided this additional opinion in March 2012 and, based on her additional findings, the AMC continued to deny the claim in an August 2012 SSOC, so the claim again was returned to the Board for further appellate consideration.  


In June 2013, the Board denied the claim, and the Veteran appealed to the U.S. Court of Appeals for Veterans Claims (Court/CAVC).  In January 2014 the Court granted a Joint Motion for Partial Remand.  The motion acknowledged that the determinative issue in this case is whether the Veteran's pre-existing hearing loss was aggravated by his service, and this question was not addressed by the March 2012 VA examiner.  A remand of the claim therefore was necessary for a new VA examination and opinion addressing this determinative issue.  Because of this, in May 2014 the Board in turn again remanded this claim to the RO via the AMC.  The AMC obtained this additional comment in June 2014 and since has readjudicated but continued to deny this claim in an October 2014 SSOC, so it is again before the Board.  

The additional issue of entitlement to service connection for tinnitus has been raised (actually re-raised) by the record - namely, in the report of the June 2014 VA examination on remand and even more recently in the November 2014 appellant's post-remand brief from the Veteran's representative.  But as the Board previously indicated when remanding the hearing loss claim in May 2014, and as even the Veteran's representative readily acknowledged in the November 2014 appellant's post-remand brief, this other claim is not (no longer) before the Board since the prior Joint Motion specified that the Veteran was no longer challenging the Board's denial of his entitlement to service connection for tinnitus and, thus, this other claim was considered abandoned - leaving only the claim for hearing loss.  Since, however, this tinnitus claim has been re-raised in these more recent documents, and as the representative correctly points out is the appropriate disposition in this circumstance, the Board is referring this other claim to the RO since the Agency of Original Jurisdiction (AOJ).  38 C.F.R. § 19.9(b) (2014).



FINDINGS OF FACT

The Veteran clearly and unmistakably had hearing loss in both ears, so bilaterally, when entering service according to the results of his military induction examination, so there is no presumption of soundness insofar as the status of his hearing acuity when beginning his military service, and the most competent and credible, so ultimately probative, medical and other evidence of record indicates his 
pre-existing hearing loss was not permanently worsened during or as a result or consequence of his service beyond its natural progression.


CONCLUSION OF LAW

His bilateral hearing loss was not incurred in or aggravated by his service and may not be presumed to have been.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, including apprising him of the information and evidence he is expected to provide versus the information and evidence that VA will obtain for him or on his behalf.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, to this end, the Veteran was provided the required notice and information in a November 2007 letter, prior to the initial adjudication of his claim in the April 2008 decision at issue in this appeal, so in the preferred sequence.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).  He has not alleged any noticed deficiency during the processing and adjudication of this claim, certainly none that he and his representative consider unduly prejudicial - meaning necessarily outcome determinative of his claim.  See Shinseki v. Sanders, 556 U.S. 396 (2009).  

VA also has a duty to assist the Veteran in obtaining potentially relevant records and providing an examination or medical opinion when necessary to make a decision on a claim.  This additional obligation does not apply if there is no reasonable possibility the assistance would aid in substantiating the claim.  To satisfy this additional obligation, the Veteran's service treatment records (STRs) have been obtained and associated with his claims file.  In response to the Board's January 2011 remand, the AMC attempted to obtain all private treatment records he had identified.  He has not identified any additional treatment records that are accessible and have not been obtained.  Also keep in mind he was provided VA examinations in January 2008, July 2011, and June 2014 and an intervening VA addendum medical opinion in March 2012 for opinion concerning the etiology of his claimed condition - particularly insofar as its posited relationship with his military service.  Indeed, many of the opinions obtained were on remand, following and as a direct result of the Board or Joint Motion noting deficiencies in the opinions to date.  With the benefit of the most recent comment, the Board is again deciding this claim.

Service Connection

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).

Establishing entitlement to service connection generally requires having competent and credible evidence of three things:  (1) a current disability; (2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) a causal relationship, i.e., a nexus, between the disease or injury in service and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Certain diseases are considered chronic, per se, including organic diseases of the nervous system such as sensorineural hearing loss, and therefore will be presumed to have been incurred in service if manifested to a compensable degree of at least 10-percent disabling within one year after service.  This presumption, however, is rebuttable by affirmative evidence to the contrary.  38 U.S.C. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

Where there is a chronic disease shown as such in service or within the presumptive period under 38 C.F.R. § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  This rule does not mean that any manifestation in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  When, however, the fact of chronicity in service is not adequately supported or legitimately questionable, then a showing of continuity of symptomatology after discharge from service is required to support the claim.  Id.  Establishing continuity of symptomatology under § 3.303(b) is an alternative method of satisfying the second and third Shedden requirements to show chronicity (permanency) of disease or injury in service and in turn link the current disability to service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  But to establish entitlement to service connection based on continuity of symptomatology, the claimant must have one of the "chronic" diseases specifically enumerated in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As already alluded to, by regulation, sensorineural hearing loss is subject to service connection based upon continuity of symptomatology as an "organic disease of the nervous system."  Moreover, VBA's M21-1MR has a section titled "Determining Impaired Hearing as a Disability," which includes the following note:  "[s]ensorineural hearing loss is considered an organic disease of the nervous system and is subject to presumptive service connection under 38 C.F.R. § 3.309(a)."  M21-1MR III.iv.4.B.12.a.

So service connection may be established either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

For purposes of establishing service connection, every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  See 38 U.S.C.A. §§ 1111; 38 C.F.R. § 3.304(b).  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b).

If a condition is not noted upon entrance into service, then to rebut the presumption of soundness at service entrance, VA must show by clear and unmistakable evidence both that there was a pre-existing condition and that it was not aggravated during or by the Veteran's service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); VAOPGCPREC 3-2003 (July 16, 2003).  To satisfy this second-prong requirement for rebutting the presumption of soundness, the government must show by clear and unmistakable evidence either that there was no increase in disability during service or that any increase in disability was "due to the natural progression" of the condition.  Joyce v. Nicholson, 443 F.3d 845, 847 (Fed. Cir. 2006).  See also O'Bryan v. McDonald, 771 F.3d 1376, 1381 (Fed. Cir. 2014) (quoting Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004)).

"Clear and unmistakable evidence" is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that the "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than that of "clear and unmistakable evidence.")  It is an "onerous" evidentiary standard, requiring that the pre-existence of a condition and the no-aggravation result be "undebatable."  Cotant v. Principi, 17 Vet. App. 116, 131 (2003), citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993).

If, on the other hand, a pre-existing disability is noted upon entry into service, then the Veteran cannot bring a claim for service connection for that disability, only instead a claim for service-connected aggravation of that disability.  And in that circumstance, 38 U.S.C.A. § 1153 applies and the burden falls on him, not VA, to establish aggravation.  Wagner, 370 F.3d at 1096; Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).

The provisions of 38 U.S.C.A. § 1153, and its implementing VA regulation, 38 C.F.R. § 3.306, provide criteria for determining when a pre-existing disability has been aggravated.  According to this statute and regulation, a pre-existing injury or disease will be considered to have been aggravated by active military, naval, or air service where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.

Concerning this, mere temporary or intermittent flare-ups during service of a 
pre-existing injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, not just the symptoms, has worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  See Falzone v. Brown, 8 Vet. App. 398, 402 (1995); Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); Green v. Derwinski, 1 Vet. App. 320, 323 (1991).  Moreover, in Verdon v. Brown, 8 Vet. App. 529 (1996), the Court held that the presumption of aggravation does not attach even where the pre-existing disability has been medically or surgically treated during service and the usual effects of treatment have ameliorated the disability so that it is no more disabling than it was at entry into service.  Only if the Veteran manages to show a chronic worsening of his pre-existing condition during his service would the presumption of aggravation apply and, in turn, require VA to then show by clear and unmistakable evidence that the worsening was not beyond 

the condition's natural progression.  The presumption of aggravation applies only when a pre-service disability increases in severity during service.  Beverly v. Brown, 9 Vet. App. 402, 405 (1996); Browder v. Derwinski, 1 Vet. App. 204, 206-207 (1991).

Evidence of a prolonged period without medical complaint can be considered, along with other factors concerning the Veteran's health and medical treatment during and after military service, as evidence of whether a pre-existing condition was aggravated by military service.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

Independent medical evidence generally is needed to support a finding that a pre-existing disorder increased in severity during service beyond its natural progression.  See Paulson v. Brown, 7 Vet. App. 466, 470-471 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994).  The presumption of aggravation applies where there was a worsening of the disability in service, regardless of whether the degree of worsening was enough to warrant compensation.  Browder v. Derwinski, 1 Vet. App. 204, 206-207 (1991).  

The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is "credible" or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (observing that once evidence is determined to be competent, the Board must additionally determine whether it is also credible).  Only if the evidence is both competent and credible does it ultimately have probative value.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")); Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, whereas credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted).  The third and final step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  See Baldwin v. West, 13 Vet. App 1, 8 (1999).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer); (2) the layperson is reporting a contemporaneous medical diagnosis, or; (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); See also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In certain instances, lay evidence has been found competent with regards to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).

On the other hand, laypersons equally have been found not competent in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever); see also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge); Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (concluding that a Veteran's lay belief that his schizophrenia had aggravated his diabetes and hypertension was not of sufficient weight to trigger VA's duty to seek a medical opinion on the issue).

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011).

Competent medical evidence, as opposed to lay evidence, is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports of analyses.  38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza at 511-512 (1005), aff'd, 78 F.3d 604 (Fed. Cir. 1996); see also Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").  As fact finder, when considering whether lay evidence is satisfactory, the Board may not only consider internal inconsistency of statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, but also the Veteran's demeanor when testifying at a hearing when he has testified.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996); see also Macarubbo v. Gober, 10 Vet. App. 388 (1997) (similarly holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor).


In ultimately rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons or basis for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1004); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  To this end, the Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the Federal Circuit, citing its decision in Madden, recognized that the Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2014).  Moreover, the Court similarly has declared that, in adjudicating a claim, the Board has the responsibility to weight and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

Hearing Loss

Turning now to the relevant facts and circumstances of this particular claim, the Veteran asserts that he developed hearing loss as a result of repeated exposure to extremely loud noise and consequent injury (i.e., acoustic trauma) during his military service as a gunner for an 81-mm mortar team.  His Department of Defense Form 214 (DD Form 214) shows that his military occupational specialty (MOS) was Indirect Fire Infantryman, so it is highly probable he was exposed to the level and extent of noise alleged.  See 38 U.S.C.A. § 1154(a) (West 2014) (requiring that VA give due consideration to the circumstances of his service).  

It still has to be established, however, that he has bilateral hearing loss as a result or consequence of that noise exposure and presumed consequent injury, i.e., on account of that acoustic trauma.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the evidence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").

The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (citing Current Medical Diagnosis & Treatment, Stephen A. Schroeder, et al. eds., at 110-11 (1988)).  According to VA standards, however, impaired hearing only will be considered to be an actual ratable disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2014).

The Veteran's STRs do not mention any complaints of or treatment for hearing loss.  When entering service, he denied a history of ear trouble or hearing loss.  See Report of Medical History dated December 15, 1970.  But as the Board found in its previous June 2013 decision, the evidence shows that he instead clearly and unmistakably had some bilateral hearing loss even when beginning his service (so even before the accepted noise exposure in service); thus, there is no presumption of soundness when he entered service.  He therefore has to show a permanent or chronic worsening of this pre-existing hearing loss owing to the noise exposure he had during his service.  There is not this required indication, however, necessitating denial of his claim.

Other records concerning his service show the Veteran was given another examination in September 1972, during which his ears and eardrums were again clinically evaluated as normal.  An audiogram was given, and his puretone thresholds did not reveal any hearing loss.  A separation examination was not performed; however, he signed a Statement of Medical Condition indicating that there had been no change in his health since the September 1972 examination.  See Statement dated February 8, 1973.  His military service ended in February 1973.  


As the Board conceded in its June 2013 decision, the results of that September 1972 audiometric evaluation are questionable.  But, at minimum, the fact that the September 1972 examination did not show any chronic or permanent worsening of the Veteran's pre-existing hearing loss during or as a result of his service is nonetheless deserving of mention.  Even if the September 1972 examination report is discounted, at no time during his service did he ever complain about his hearing or obtain a diagnosis suggesting that his hearing loss had worsened during or because of his service.

The Veteran most recently had another VA examination in June 2014, on remand, specifically for additional comment on whether his bilateral hearing loss indeed 
pre-existed his service and, if so, whether it was chronically aggravated by his service.  This additional VA compensation examiner found that, because of the Veteran's MOS, there was a high probability of hazardous noise exposure during his service.  This examiner also observed the Veteran had reported civilian noise exposure, as well, while working for the Postal Service because of conveyors.  Ultimately, this VA examiner found that the hearing loss existed prior to the Veteran's service and was not aggravated beyond its normal progression during his service.  This examiner explained that there was no evidence of worsening of the pre-existing hearing loss, in part, because the separation examination showed what amounted to normal hearing.  Again, although it seems counterintuitive to say there was pre-existing hearing loss (meaning hearing loss before service), yet none when re-evaluated for separation, the fact remains that the separation examination did not show greater (i.e., worse) hearing loss suggestive of aggravation of the pre-existing hearing loss due to anything that had occurred during the Veteran's service.  This VA examiner went on to cite an Institute of Medicine (IOM) study from 2006 concluding there was no evidence of delayed-onset hearing loss due to noise exposure, so this too is unlikely.


As discussed in the Board's June 2013 decision, there is no disputing the Veteran now has bilateral sensorineural hearing loss.  The January 2008, July 2011, and June 2014 VA examinations collectively diagnose bilateral sensorineural hearing loss of sufficient severity to constitute an actual ratable disability for VA compensation purposes.  See 38 C.F.R. § 3.385.  The Veteran's June 2007 private audiogram from the Speech and Hearing Center also confirms sufficient bilateral sensorineural hearing loss by VA standards.

The February 1997 record from Lakeside Medical Center reflects that the Veteran had impacted ear wax.  There was no attribution of this condition to his military service.  

There is no other medical evidence dating from service or from the first year after separation from service, thus there is no medical evidence suggesting his hearing loss increased while in service.  He testified that he was unaware that he had 
pre-existing hearing loss until years after service, but that he felt that his hearing had worsened during his service.  He said he had never noticed any difficulty hearing until he was in service, and that his friends would tease him about not being able to hear their conversations.  He is competent to attest to his personal experiences, as well as to report symptoms that are non-medical in nature, such as a decrease in his hearing acuity.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  He has not, however, been shown to have the necessary training or expertise to competently report that his hearing loss increased to such an extent during his service that it was aggravated, that is, that it increased beyond its normal progression.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).


To reiterate, independent medical evidence generally is needed to support a finding that documented pre-existing hearing loss increased in severity during service beyond its natural progression.  Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994).  This is especially true when, as here, the type of condition at issue and being claimed is not the type that is readily amenable to probative lay comment regarding its appropriate diagnosis, attendant symptoms, and etiology.  And, unfortunately, there simply is no such supporting medical evidence.  

To the contrary, the only medical evidence addressing this determinative issue of etiology, including in terms of whether the Veteran's military service exacerbated any pre-existing hearing loss, is unfavorable to this claim.  The June 2014 VA examiner specifically considered the Veteran's entire claims file (all relevant evidence in it) and came to the conclusion that his pre-existing hearing loss was not aggravated by his military service.

The Veteran also testified that a civilian doctor, Dr. J.Q., had diagnosed him with hearing loss in 1975 (just 2 years after the conclusion of his service) and suggested it was due to his service.  But when asked about the availability of these records, the Veteran indicated that Dr. J.Q. had long since passed away and, therefore, that he could not get these records.  Moreover, the connection between what a physician said and a layman's account of what the physician purportedly said, filtered as it was through a layman's sensibilities, simply is too attenuated and inherently unreliable to constitute competent medical evidence in support of a claim for service connection.  Robinette v. Brown, 8 Vet. App. 69, 77 (1995).

The Veteran also asserted that his doctor at The Speech and Hearing Center had associated his hearing loss with his service, but the records from that facility do not reflect this correlation.


In sum, there simply is no supporting medical evidence concerning the claimed relationship between the Veteran's bilateral sensorineural hearing loss and any disease, injury or event, especially acoustic trauma, which occurred during his military service.  As such, his claim of entitlement to service connection for bilateral hearing loss must be denied because the preponderance of the evidence is against his claim, in turn meaning there is no reasonable doubt to resolve in his favor.  38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

The claim of entitlement to service connection for bilateral hearing loss is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


